83 So.3d 929 (2012)
Joseph WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 3D08-2674.
District Court of Appeal of Florida, Third District.
March 7, 2012.
Rehearing Denied April 3, 2012.
Carlos J. Martinez, Public Defender, and Billie Jan Goldstein, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
*930 Before CORTIÑAS, EMAS, and FERNANDEZ, JJ.
CORTIÑAS, J.
We affirm the final judgment and sentence of the circuit court in all respects except his conviction for unlawful possession of a firearm during the commission of a criminal offense. Appellant correctly argues that his conviction on this count is illegal and must be vacated as violative of the double jeopardy clause where he was also convicted of one count of armed carjacking, for which a minimum mandatory sentence of ten years was imposed. See Cleveland v. State, 587 So.2d 1145 (Fla. 1991); Merrell v. State, 841 So.2d 677 (Fla. 3d DCA 2003); Hall v. State, 752 So.2d 1245 (Fla. 3d DCA 2000).
Affirmed in part, reversed in part, and remanded.